          Case 1:20-cr-00330-AJN Document 19 Filed 07/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––– x
                                       :
UNITED STATES OF AMERICA,
                                       :                     20 Cr. 330 (AJN)
            v.
                                       :
GHISLAINE MAXWELL,                                           NOTICE OF APPEARANCE
                                       :
                        Defendant.
                                       :
–––––––––––––––––––––––––––––––––––––– x

To the Clerk of this Court and all parties of record:

       PLEASE TAKE NOTICE that the undersigned hereby appears as counsel for

Defendant Ghislaine Maxwell in the above-captioned action. The undersigned counsel certifies

that he is admitted to practice in this Court.


Dated: New York, New York
       July 10, 2020


                                                   COHEN & GRESSER LLP

                                                   /s/ Mark S. Cohen
                                                   Mark S. Cohen
                                                   800 Third Avenue
                                                   New York, New York 10022
                                                   (212) 957-7600

                                                   Attorney for Defendant Ghislaine Maxwell
